279 So. 2d 69 (1973)
Zeke WILLIAMS et Ux., Appellants,
v.
Edna GUNN et al., Etc., Appellees.
No. S-33.
District Court of Appeal of Florida, First District.
June 19, 1973.
*70 Roderic G. Magie of Levin, Warfield, Graff, Mabie & Rosenbloum, Pensacola, for appellants.
No appearance for appellees.
JOHNSON, Judge.
Appellants herein seek review of the trial court's order finally disposing of the sale proceeds in a quiet title and partition action and denying appellants' motion for an extension of time for final disposition.
The matter of granting or denying motions to extend times for hearings or motions for a continuance is one which rests primarily in the judicial discretion of the trial judge. A gross or flagrant abuse of such judicial discretion must be adequately demonstrated by the complaining party before this Court will undertake to substitute its judgment for that of the presiding judge below. In view of the fact that this case has been stretched out in time for a period of almost three years and appellants waited until just before, three days in fact, the matter was brought on for final disposition before asking for a continuance, we do not believe that the trial court abused its discretion in denying the motion for extension of time.
Appellants having failed to demonstrate reversible error in the proceedings below, the order appealed herein is accordingly affirmed.
SPECTOR, C.J., and RAWLS, J., concur.